Case 8:16-cv-02549-EAK-CPT Document 198 Filed 02/11/19 Page 1 of 1 PageID 8918



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                       CLERK'S MINUTES


 CASE NO. 8:16-cv-2549-T-17CPT                       DATE: February 8, 2019

 HONORABLE: Sean P. Flynn, U.S. Magistrate Judge

 DISH NETWORK, LLC                                   Timothy Frank
                                                     Attorney for Plaintiff

 v.

 GABY FRAIFER et al                                  Joseph Sozzani
                                                     Derrick Clarke
                                                     Attorney for Defendant

 COURTROOM DEPUTY: Eric Calderon                     COURTROOM: 11 B

 INTERPRETER / LANGUAGE: N/A

 TIME: 10:02 - 6:45                TOTAL: 8:43          COURT RPTR: Digital

 PROCEEDINGS: Mediation / Settlement Conference

 Parties meet with Court.

 Parties agree to continue mediation until Friday, February 15, 2019.

 Adjourned.
